Citation Nr: 0427775	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  98-04 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by irritability.  

2.  Entitlement to service connection for a chronic headache 
disability.  

3.  Entitlement to service connection for a genitourinary 
disability manifested by blood in the urine, on a direct 
basis and as secondary to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1971 
to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for a disorder manifested by irritability, a 
chronic headache disability, and a genitourinary disability 
manifested by blood in the urine.  

An October 2001 rating action denied service connection for 
post-traumatic stress disorder; the veteran has not filed a 
notice of disagreement and the Board will not address that 
matter at this time.  

The issue of entitlement to service connection for a 
genitourinary disability manifested by blood in the urine, on 
a direct basis and as secondary to in-service exposure to 
herbicides, will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  A chronic disorder manifested by irritability, recently 
described as depression and anxiety, is not related to the 
veteran's service.  

3.  The veteran does not currently have a chronic headache 
disability related to his active military duty.  




CONCLUSIONS OF LAW

1.  A disorder manifested by irritability was not incurred or 
aggravated during active military duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A chronic headache disability was not incurred or 
aggravated during active service.  §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in July 2001 and September 2003 in the 
present case, the RO specifically informed the veteran of the 
type of evidence necessary to support his claims for service 
connection for a disorder manifested by irritability and for 
a chronic headache disability.  Also, the RO notified him 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the veteran was advised of the attempts made to 
obtain evidence and was asked to provide authorization for 
the release of any additional private medical records.  In 
addition, the veteran was asked to identify any additional 
information or evidence concerning his records so that VA 
could try to obtain them.  

The April 1997 rating decision, the March 1998 statement of 
the case, the October 1999 supplemental statement of the case 
(SSOC), a February 2000 letter, and a July 2004 SSOC notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his claims for service connection for a 
disorder manifested by irritability and for a chronic 
headache disability.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
the two service connection claims.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent VA examination during the current 
appeal.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's claims for service connection for a 
disorder manifested by irritability and for a chronic 
headache disability.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection For A Disorder Manifested By 
Irritability

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a disorder manifested by 
irritability.  The separation examination conducted in 
February 1973 reflected a normal psychiatric evaluation.  

According to relevant post-service medical records, in 
December 1994, the veteran sought private medical care for 
complaints of anxiety, confusion, and depression.  The 
treating physician assessed anxiety and depression.  At a 
follow-up private treatment session conducted approximately 
three weeks later in the same month, the veteran reported 
doing well, in terms of his depression, while taking Prozac.  
Another private treatment record subsequently dated in August 
1996 indicated that, at that time, the veteran refilled his 
prescription for Prozac.  

In March 1997, the veteran underwent a VA general medical 
examination.  At that time, he reported being very depressed.  
The examiner assessed a moderate amount of depression and 
advised the veteran to seek psychiatric help.  

Also in March 1997, the veteran received VA outpatient 
treatment for his genitourinary condition.  The report of 
this treatment session indicates that the veteran's medical 
history is positive for depression.  

In a December 1999 record, a private certified physician's 
assistant noted that he has rendered medical care to the 
veteran for many years and that, during most of that time, he 
has treated the veteran "both chronically and acutely for 
various anxiety related syndromes including panic attacks 
from time to time and chronic anxiety."  The physician's 
assistant explained that the veteran's psychiatric condition 
is well-controlled with Prozac on a chronic basis with use of 
anxiolytics for acute flare-ups.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that his disorder manifested by 
irritability originated in his active military duty.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred a 
disorder manifested by irritability as a result of his active 
military duty.  The only disorder exhibited that might meet 
this criterion is a psychiatric disability currently 
diagnosed as depression and anxiety.  However, this was not 
exhibited in service and has not been related to active duty 
by any competent authority.  

In this regard, the Board notes that, in a December 1999 
record, a physician's assistant noted that he has rendered 
medical care to the veteran for many years and that, during 
most of that time, he has treated the veteran "both 
chronically and acutely for various anxiety related syndromes 
including panic attacks from time to time and chronic 
anxiety."  Significantly, however, this medical care 
provider did not associate the veteran's chronic anxiety with 
his active military duty.  

Furthermore, the claims folder contains no competent evidence 
associating a disorder manifested by irritability with his 
active military duty.  As the Board has discussed in this 
decision, service medical records are negative for complaints 
of, treatment for, or findings of a disorder manifested by 
irritability.  In fact, the February 1973 separation 
examination reflected a normal psychiatric evaluation.  
Moreover, the first post-service evidence of a diagnosed 
psychiatric disorder is dated in December 1994, when the 
veteran received private medical care for anxiety and 
depression.  This document is dated more than 20 years after 
the veteran's discharge from active military duty.  

Consequently, the Board concludes that the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed depression and anxiety with his service.  
Thus, while a clear diagnosis of a psychiatric disorder has 
been made, the fact remains that the claims folder does not 
contain competent evidence associating such a diagnosed 
disability with the veteran's service.  Without competent 
evidence of an association between a diagnosed disability and 
active duty, service connection for the disorder cannot be 
granted.  In the present case, therefore, the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, and the reasonable doubt doctrine 
is not for application.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim for service connection for a disorder 
manifested by irritability because there is no evidence of 
complaints of, treatment for, or findings of such a 
disability during the veteran's active military duty.  Thus, 
there is no true indication that a disorder manifested by 
irritability, including the veteran's currently diagnosed 
psychiatric disorder, which is defined as depression and 
anxiety, is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 USCA 5103A(a)(2).  

III.  Service Connection For A Chronic Headache Disability

A.  Factual Background

According to the service medical records, in May 1972, the 
veteran sought treatment for complaints of head congestion 
for the past month.  In January 1973, he complained of a 
"head cold."  The February 1973 separation examination 
demonstrated that the veteran's head and neurological 
evaluations were normal.  

Relevant post-service medical records indicate that, in 
February 1974, the veteran sought VA outpatient treatment for 
complaints of frontal headaches.  He explained that these 
headaches were present for several years but had become more 
frequent recently.  A neurological evaluation completed at 
the February 1974 treatment session was essentially negative.  
The examiner provided an impression of tension headaches.  
Later, in June 1974, the veteran again sought VA outpatient 
treatment for complaints of frontal headaches.  

Subsequently, in August 1984, the veteran received private 
medical care for viral syndrome with sinusitis.  His 
complaints included head congestion, sneezing, coughing, head 
pain, and face pain.  Three months later in November 1984, he 
received follow-up private treatment for an upper respiratory 
infection and sinusitis syndrome with post-nasal drip and 
cough.  

Thereafter, at a December 1996 private treatment session, the 
veteran complained of a "real bad" posterior headache 
radiating to his coronal region for the past two days.  He 
denied having any fever, nausea, vomiting, or visual changes.  
A neurological evaluation was completely normal, and a 
fundiscopic examination was within normal limits.  The 
treating physician assessed a tension headache.  

At the March 1997 VA general medical examination, the veteran 
explained that, with depression and stress, he experiences 
headaches which are not relieved by any medication except 
strong narcotics.  He also noted that, since he began taking 
Prozac, he "has done fairly well without significant 
recurrences of his headache[s]."  The examiner assessed 
occasional headaches associated with depression.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if an 
organic disease of the nervous system became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he has a chronic headache 
disability which originated in his active military duty.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he has a chronic 
headache disability associated with his active military duty.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment for complaints of head 
congestion in May 1972 and a "head cold" in January 1973.  
Importantly, however, the February 1973 separation 
examination demonstrated that the veteran's neurological 
evaluation was normal, with no signs of headaches.  
Furthermore, although additional medical records reflect 
initial post-service treatment for complaints of frontal 
headaches as early as February 1974 as well as continued 
medical care for such complaints, the claims folder contains 
no competent evidence of a diagnosed chronic headache 
disability associated with the veteran's active military 
duty.  In fact, at the March 1997 VA general medical 
examination, the examiner concluded that the veteran's 
occasional headaches are associated with his depression.  
Significantly, as the Board has discussed in this decision, 
service connection of a psychiatric disorder is not 
warranted.  

Consequently, the Board concludes that the claims folder 
contains no competent evidence of a diagnosed chronic 
headache disability associated with the veteran's service.  
Without competent evidence of an association between a 
diagnosed disability and active duty, service connection for 
the disorder cannot be granted (on a direct or presumptive 
basis).  In the present case, therefore, the preponderance of 
the evidence is against the claim for service connection for 
a chronic headache disability, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for a disorder manifested by irritability 
is denied.  

Service connection for a chronic headache disability is 
denied.  


REMAND

With regard to the claim of entitlement to service connection 
for a genitourinary disability manifested by blood in the 
urine, on a direct basis and as secondary to in-service 
exposure to herbicides, the Board notes that the service 
medical records reflect treatment for complaints of severe 
pain in the right side of the veteran's abdomen at the belt 
line in December 1972.  He denied any nausea, vomiting, 
diarrhea, or urinary symptoms.  A physical examination 
demonstrated tenderness of the veteran's right upper quadrant 
as well as a mildly boggy prostate with no extreme 
tenderness.  Laboratory work was positive for occult blood.  
X-rays taken of the veteran's abdomen were negative.  The 
treating physician provided an impression of a possible renal 
stone and recommended further testing.  

The remainder of the service medical records is negative for 
complaints of, treatment for, or findings of a genitourinary 
disability manifested by blood in the urine.  The February 
1973 separation examination demonstrated that the veteran's 
genitourinary system was normal.  

According to relevant post-service medical records, a report 
of a December 1974 VA outpatient treatment session indicates 
that the veteran had an episode of severe penile pain 
followed by several episodes of dysuria in 1972.  At the 
December 1974 treatment session, the veteran described a 
recent similar episode as well as several somewhat similar 
episodes (of much less severity) over the past several weeks.  
In addition, he described a strong family history of renal 
colic and renal calculi.  Urinalyses completed several weeks 
prior to the treatment session as well as one completed on 
the day of the treatment session were negative.  An 
intravenous pyelogram (IVP) completed later in December 1974 
reflected good function bilaterally, a probable small 
calyceal diverticulum of the right lower pole, a bladder that 
emptied fairly well, and no evidence of stones.  

Additional VA and private medical records reflect continued 
genitourinary treatment.  In particular, reports dated from 
April 1981 to December 2000 indicate routine medical care for 
a genitourinary condition manifested by hematuria and 
epididymitis and variously diagnosed as urinary tract 
infections, chronic prostatitis, and kidney stones.  

In a May 1998 letter, the veteran's treating physician 
expressed his opinion that "[i]t is possible" that the 
Agent Orange to which the veteran was exposed during his 
Vietnam service "may have caused some of his [the veteran's] 
problems," which include prostatitis and hematuria.  
Moreover, the physician's assistant noted in a December 2000 
report that he monitors the veteran for "hematuria secondary 
to exposure to certain pesticides."  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from 
Dr. Michael F. Green since February 1999 
and from W. Abbot Easterlin, P.A.C., at 
the Physicians' Health Group since 
February 2000, and associate them with 
the claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of genitourinary 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a genitourinary disability is found, 
the examiner should express an opinion as 
to whether it is more likely, less likely 
or as likely as not related to, or caused 
by, the veteran's active military duty, 
including in-service exposure to 
herbicides.  A complete explanation for 
any conclusions reached would be helpful 
in adjudicating the claim.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a genitourinary disability 
manifested by blood in the urine, on a 
direct basis and as secondary to 
in-service exposure to herbicides.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



